Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Amendments
The reply submitted on February 10, 2022 has been entered and considered.  The amendment is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance.
With regard to the rejection of claims 1-4, 6 and 9-11 under 35 USC 102(a)(1), the rejection is withdrawn in view of submission of the certified translation of the foreign priority document.  In view of the translation, the effective filing date of the examined claims is January 2, 2020 (the filing date of TW109100028).  The Chen reference was published on February 21, 2020.  Therefore, the Chen reference no longer antedates the effective filing date of the claimed invention and the rejection is withdrawn. 
In view of the withdrawal of the rejection, the scope of the search and examination was again expanded in accordance with MPEP 803.02, ultimately resulting in a search of the full scope of the claimed compounds.  Thus, the requirement for an election of species as set forth in the requirement dated June 10, 2021 is no longer in effect.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE



















The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior. The novelty lies in the particular salt form of the instant polymers.  The closest art is Chen et al., for example, as applied in the previous action.  Chen teachest vanadyl catalyzed 1,2-oxidative trifluoromethylation of unactivated olefins, with a variety of C=N containing ligands. However, in view of the certified translation of the foreign priority document, Chen no longer qualifies as prior art over the instant claims.  Since all pending rejections have been overcome, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Claims 1-11 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia L Otton/
Primary Examiner, Art Unit 1699